Order entered October 7, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00841-CR

                           THE STATE OF TEXAS, Appellant

                                            V.

                      JESUS ALBERTO VILLEGAS, JR., Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. WX13-90003

                                         ORDER
       The Court DENIES as moot appellee’s September 25, 2013 second motion to extend

time to file his brief. Appellee’s brief was timely filed on October 1, 2013 pursuant to the

Court’s September 18, 2013 order.


                                                   /s/   MICHAEL J. O’NEILL
                                                         PRESIDING JUSTICE